1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizu 2012/0256223 essentially for reasons of record noting the following.
Applicant has amended the method claim to include limitations that are not obvious or anticipated.  However, there is no evidence of record to indicate that the exact curing method forms a product that is unobvious over the product of the applied reference and hence the rejection over the product claims must stand.  Note that while product by process claims are defined by the process by which they are made, the patentability of these claims depends on structural characteristics, not the process itself.  Again, in the instant case, there certainly is no evidence to suggest that the instant curing process produces a product that is materially different from that in Washizu.      
2.Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizu 2012/0256223 in view of Raj 2017/0233300 and Katayama et al 2015/0183932 (see Table 1).  Claim 25 is a newly added claim that is similar to now cancelled claim 13.  Washizu and Raj are applied for reasons of record and Katayama et al has been newly added to teach that the thermal expansion of SiC is 4 to 6.5 ppm/K.  While applicant has set a lower limit of 10 ppm/K, it is submitted that the values taught in Katayama et al are sufficiently close thereto that one of ordinary skill would realize that a lower limit of 10 would be reached dependent on the exact matrix material used.  Indeed, it is submitted that the exact coefficient of thermal expansion would have been readily determined by one of ordinary skill in the art dependent on the exact make-up of the matrix.  
3.Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive with respect to certain of the claims. Applicant’s comments with respect to the method claims are persuasive and these claims have been allowed.  Also, the amendments to product claims 12 and 13 and these claims and their dependents have been allowed.  However, as set forth in paragraph 1, supra, the product set forth in instant claim 11 as a product by process does not appear to be unobvious over the product of Washizu.  It is submitted that based on the teachings of Washizu, Raj and newly applied Katayama et al, one of ordinary skill in the art would have been able to determine the instant coefficient of thermal expansion for the matrix material as set forth in newly added claim 25.  
4.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742